EX-10.08 9 kos-20160331ex100855d90.htm EX-10.08
Exhibit 10.08

CONTRACT DEED OF ASSIGNMENT

The present deed of assignment is concluded by and between:

KOSMOS ENERGY SAO TOME AND PRINCIPE, a company organized and established under the laws of the Cayman Islands, whose
registered office is located at 4th Floor, Century Yard, Cricket Square, Hutchins Drive, Elgin Avenue, George Town, Grand Cayman KYL
1209, Cayman Islands, hereinafter named "KOSMOS”,

and

GALP. ENERGIA sAo TOME E PRINCIPE, UNIPESSOAL, LDA., a company
existing under the laws of Sao Tome and Principe, whose registered offices is located in Avenida da Independéncia, 392 II-

IIL, Sao Tome, Sao Tomé Principe, hereinafter referred to as “GALP*
and
THE DEMOCRATIC REPUBLIC OF SAO TOME AND PRINCIPE represented

by the Agéncia Nacional do Petréleo de Sdo Tomé e Principe, hereinafter referred to as “ANP”;

ANP, GALP and KOSMOS may collectively be referred to as the “Parties”

PREAMBLE

A.ANP and GALP are parties to the Production Sharing Contract s
“Contract”), in pursuance of which they have obtained the exclu
in the Territory of Sao Tome and Principe;

mned with the Democratic Republic of Sao Tome and Principe on 26 October, 2015 (the
ve right to undertake petroleum operations in Block 6 with

B.GALP has agreed to transfer and a:
to KOSMOS (the Assignment”);

ign fifty percent (50%) of its ninety percent (90%) pal ticipating interest in the Contract

C.Article 19 of the Contract permits the Parties to the Contract to assign and transfer in whole or in part their participating
interest in the Contract;

D. Article 19 of the Contract requires the prior written consent of ANP, and ANP,

by letter dated the 8" of October 2015, Ref. N.” 164/ANP/GM/2015, informed

that the assignment by Galp of fifty percent (50%) of its ninety percent (90%)

participating interest in the Contract to Kosmos becomes automatically

authorized once the Contract between the State and Galp was signed and the

Signature Bonus was paid and further informed it did not had the intention to exercise any preferential right thereof;

E. ANP and GALP already signed the Contract and GALP already paid the signature bonus
F. The Parties agree to the Assignment.

In witness whereof, the Patties have agreed the following between themselves in consideration of the obligations set out in the present deed of a

Article 1

gned by all Patties (the “Effective Date”).

Article 2

GALP assigns and transfers, and KOSMOS accept
percent (50%) of its undivided participating intere

by the present document, fifty
ecified in the Contract (the

“KOSMOS Assigned Interest”), so that the Percentage Interest held by the parties in the Contract as of the Effective Date is as follows:
ANP ten percent (10%)
GALP. forty-five percent (45%)

KOSMOS _ forty-five percent (45%)

GALP and ANP warrant and guarantee that the only consideration received by GALP from KOSMOS for the Assignment
shall be the payment of an amount equal to half the signature bonus amount, corresponding to the amount KOSMOS would have to pay
if it had a forty five per cent (45%) participating interests in the Contract at the date of

Article 3

KOSMOS acknowledges and accepts that it shall assume and fulfil all the obligations, responsibilities and
duties from the Effective Date, under the Contract that may arise after this date related to the KOSMOS.

igned Interest.

KOSMOS agrees to indemnify and hold each of ANP and GALP harmless from and
against all such obligations, liabilities, duties, costs and expenses arising out of
operations relating to the Contract which accrue after the Effective Date to the extent they are related to the KOSMOS A:

signed Interest.

Article 4

GALP declares and warrants by the present deed of a:
assigned or pledged its interest under the Contract
constituting the object of the present assignment to KOSMOS, and GALP shall undertake to indemnify and shall hold KOSMOS harmless from all claims, lo:
damages that KOSMOS may suffer or incur owing to a violation of the above declaration and warranty.

ignment that it has not in any way previously transferred,

GALP herein commits to indemnify and hold KOSMOS harmless from all
responsibilities and obligations relating to the KOSMOS Assigned Interest which accrue before the Effective Date.

Article 5

The Patties shall sign all other documents and shall carry out all other requirements that may be necessary or desirable in
order to confirm or record the assignment of the KOSMOS Assigned Interest, and to put this into effect in accordance with the laws of
the Democratic Republic of Sao Tome and Principe

Article 6

sed in the present deed of assignment have the same definition as that indicated in the Contract,

In witness whereof, the Parties have duly signed this deed of assignment on the date of
9*, November 2015 in three (3) original copies in the Portuguese language and in three
(3) copies in the English language and the Portuguese language version shall prevail
over the English in case of discrepancy between both versions.

GALP ENERGIA SAO TOME EPRINCIPE, UNIPESSOAL, LDA.

SIGNATURE: /s! Carlos Gomes da Silva

BY: CARLOS GOMES DA SILVA
POSITION: CEO

DATE: 11/9/2015

KOSMOS ENERGY SAO TOME AND PRINCIPE

SIGNATURE: /s/ Paul Dail
BY: PAUL DAILLY
POSITION: svp

DATE: 11/9/2015

By signing this Deed of Assignment, ANP, acting as a party to the Contract in
representation of the Democratic Republic of Sao Tome and Principe, confirms the authorization of the Assignment in the terms above, that
it will not exercise any preferential right, and states its concurrence with the Assignment.

nature: /s/ Orlando Sousa Pontes

ORLANDO MENEZES DA COSTA SOUSA PONTES

ition: EXECUTIVE DIRECTOR

Date: 11/9/2015

